Citation Nr: 1517082	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.

In the July 2013 substantive appeal, the appellant requested a hearing at a local VA office (Travel Board hearing).  Subsequently, in a September 2013 submission, the appellant withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran is not considered to be totally and permanently disabled due to the service-connected disabilities.


CONCLUSION OF LAW

The requirements for eligibility for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3501, 3510 (West 2014); 38 C.F.R. § 3.807, 21.3021 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Board finds that, because the claim is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004); 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Basic Eligibility for DEA Benefits

In this matter, the appellant claims entitlement to DEA benefits, asserting that the Veteran's service-connected disabilities have been deemed both totally and permanently disabling.  Specifically, the appellant contends that the Veteran, her father, was in receipt of a total disability rating (100 percent) throughout her education, and the educational assistance benefits should apply to this specific period.  See May 2013 Appellant Statement.

Basic eligibility for certification of DEA exists if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327(b)(2)(iii).

In this case, the appellant is not eligible for DEA benefits.  Crucially, although the Veteran had a total disability rating of 100 percent for service-connected non-Hodgkin's lymphoma, from April 6, 1998 to November 30, 2012, the service-connected disabilities, including non-Hodgkin's lymphoma, are not considered to be permanent and total in nature.

A review of the record, including the Veteran's file on Virtual VA, reveals that the RO determined the Veteran's service-connected non-Hodgkin's lymphoma to be in remission.  Importantly, under 38 C.F.R. § 4.118, Diagnostic Code 7715, a 100 percent rating is warranted for non-Hodgkin's disease with active disease or during a treatment phase.  The Note for Diagnostic Code 7715 details that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, anti-neoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  Id.  

Here, the very nature of the service-connected non-Hodgkin's lymphoma includes the possible occurrence of remission.  Indeed, in a May 2011 VA examination, the Veteran's service-connected non-Hodgkin's lymphoma was revealed to be in remission.  In accordance with 38 C.F.R. § 3.105(e), in August 2011, the RO proposed to reduce the disability rating for non-Hodgkin's lymphoma from 100 percent.  In a September 2012 rating decision, the RO reduced the service-connected non-Hodgkin's lymphoma from 100 percent to 10 percent for the residual of left hip osteoarthritis with limited flexion.  

Without evidence indicating that the Veteran is totally and permanently disabled due to the service-connected disabilities, to include non-Hodgkin's lymphoma, there is no basis upon which the Veteran's child, the appellant, meets the basic eligibility requirements for DEA benefits.  In reaching this decision, the Board is sympathetic to the appellant's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, however, the facts are not in dispute in this case; rather, the application of the law to those facts is at issue.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


